Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2006-7378


                                     JOHNNIE COLLINS,

                                                            Claimant-Appellant,

                                            v.


                 R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      James L. Harris, of Nashville, Tennessee, for claimant-appellant.

       Martin F. Hockey, Jr., Senior Trial Counsel, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With him on the brief was Peter D. Keisler, Assistant Attorney General. Of
counsel on the brief were Michael J. Timinski, Assistant General Counsel.

Appealed from: United States Court of Appeals for Veterans Claims

Chief Judge William P. Greene, Jr.
                       Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2006-7378


                                JOHNNIE M. COLLINS,

                                                             Claimant-Appellant,
                                           v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

                           __________________________

                              DECIDED: June 11, 2007
                           __________________________


Before MICHEL, Chief Judge, DYK, Circuit Judge, and OTERO, District Judge. ∗

MICHEL, Chief Judge.

      Petitioner Johnnie M. Collins appeals from an en banc decision of the U.S. Court

of Appeals for Veterans Claims (“Veterans Court”) dismissing Mr. Collins’s appeal on

the ground that his Notice of Appeal was not timely filed under 38 U.S.C. § 7266(c).

Rios v. Nicholson, 20 Vet. App. 104 (2006) (en banc). Because the Veterans Court

erred by precluding Mr. Collins from relying upon the common law mailbox rule to show

timely filing, we reverse and remand for further proceedings consistent with our decision

in Rios v. Nicholson, No. 2006-7352 (Fed. Cir. June 11, 2007).

                               REVERSED AND REMANDED.


      ∗
             Honorable S. James Otero, District Judge, United States District Court for
the Central District of California, sitting by designation.